Citation Nr: 1003652	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-01 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nuclear sclerotic 
cataracts as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to an initial increased evaluation for post 
traumatic stress disorder, currently (PTSD) evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to October 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Togus, 
Maine.  Due to the Veteran's subsequent change of residence, 
her claims file was transferred to the RO in North Little 
Rock, Arkansas.  The case has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in January 
2006.  A transcript of the hearing is associated with the 
claims folder.

This appeal has been before the Board twice previously, most 
recently in April 2009, when it was remanded for additional 
development.  


FINDING OF FACT

In a January 2010 written statement, the Veteran withdrew her 
appeal with respect to the issues set forth above.  





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issues set forth above are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

A January 2010 written statement from the Veteran clearly 
indicates her desire to withdraw her appeal with respect to 
the issues set forth above.  As there remain no allegations 
of errors of fact or law for appellate consideration, the 
Board does not have jurisdiction to review the issues on 
appeal.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


